DETAILED ACTION
This action is in response to the amendment filed on 11/1/2021 which was filed in response to the Non-Final Rejection dated 7/2/2021.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-6, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurose (JP 2014-189667A).
Regarding claims 1, 8, and 10-11, Kurose discloses a laminated body containing a resin-based adhesive layer with good adhesive property [0001]. Comparative example 1 (CE1) comprises 20 parts by mass modified polyolefin, 20 parts by mass HDPE-1 containing 1100 ppm zinc stearate, and 60 parts by mass LLDPE-1 containing 500 ppm zinc stearate [0075-80] [Table 1]. The resin composite of CE1 is made into an adhesive layer and laminated into the configuration EVOH layer/adhesive layer/polyethylene layer [0081]. The EVOH layer acts as a gas barrier layer (A multilayer structure comprising: a thermoplastic resin layer; a gas barrier resin layer; and an adhesive resin layer provided between the thermoplastic resin layer and the gas barrier resin layer – claim 1) [0059]. The modified polyolefin is modified with maleic anhydride (wherein the adhesive resin layer comprises a resin composition comprising: (A) a polyolefin resin containing at least one of a carboxyl group and an acid anhydride group – claim 1) (A resin composition for an adhesive resin layer, the resin composition comprising: (A) a polyolefin resin containing at least one of a carboxyl group and an acid anhydride group – claim 8) [0076]. 
Examiner’s note: based on 100 parts by mass of the resin composition for the adhesive layer of CE1 above, the content of zinc stearate in the adhesive resin composition is (1100 ppm*20/100) + (500 ppm*60/100) =  520 ppm. The atomic weight of zinc is 65.38 and the molecular weight of zinc stearate is 632.32, therefore the proportion of zinc in zinc stearate is 10.34% and the proportion of fatty acid zinc salt on a metal basis in the resin composition is 54 ppm (and (B) one or more fatty acid zinc salts; and wherein the one or more fatty acid zinc salts (B) is present in the resin composition in a proportion of 50 to 250 ppm on a metal basis based on an amount of the adhesive resin layer – claims 1 and 8) (wherein the one or more fatty acid zinc salts (B) is present in the resin composition in a proportion of 50 to 100 ppm on a metal basis based on an amount of the adhesive resin layer – claims 10-11).
Regarding claim 2, zinc stearate has a carbon number of 18 (The multilayer structure according to claim 1, wherein the one or more fatty acid zinc salts (B) present in the resin composition for the adhesive resin layer has a carbon number of 4 to 28).
Regarding claim 3, zinc stearate has a molecular weight of 632.3 (The multilayer structure according to claim 1, wherein the one or more fatty acid zinc salts (B) present in the resin composition for the adhesive resin layer has a molar mass of 200 to 1000 g/mol).
Regarding claim 5, the EVOH copolymer is saponified [0059] [0081]. The gas barrier layer (layer having polarity) can comprise a polyamide resin or a saponified EVOH (The multilayer structure according to claim 1, wherein a gas barrier resin as a material for the gas barrier resin layer comprises at least one of a saponified ethylene-vinyl ester copolymer and a polyamide resin) [0056] [0058-59].
Regarding claim 6, Kurose discloses that the thickness of the laminated body can range from 50 to 200 um or from 20 to 200 um [0069-70]. According to MPEP 2131.03, II, ‘When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).’ In the present case, the prior art discloses laminate thickness ranges of 50 to 200 um or from 20 to 200 um. Both ranges fall entirely within the claimed range of 10 to 5000 um for the claimed multilayer structure and therefore the prior art discloses the claimed range with sufficient specificity (The multilayer structure according to claim 1, which has an overall thickness of 10 to 5000 um).

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kurose as applied to claim 1 above, and further in view of Kurose (JP 2014-189667A).
Regarding claim 4, the limitations of claim 1 have been set forth above. 
Kurose is silent with regard to the absorbance ratio of the adhesive layer resin composition.
As to the claimed absorbance ratio (a/b) of the adhesive resin composition, the examiner notes that the prior art generally teaches the claimed invention (the adhesive resin composition of claims 1 and 8) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the original disclosure of the presently claimed invention discloses that the absorbance ratio (a/b) serves as an index of a carboxyl group content or an acid anhydride group content of the adhesive layer resin composition [0090]. If the absorbance ratio is excessively high, then the multilayer structure suffers from poor appearance such as fish eyes and inclusion of foreign matter [id]. If the absorbance ratio is too low, the multilayer structure tends to have lower adhesive strength [id]. Kurose discloses that the modified polyolefin has a denaturation ratio or graft rate by the unsaturated carboxylic acid or its derivative [0025]. This graft rate ranges from as low as 0.01 mass% to as high as 20 mass% [0025]. If the graft rate is below this range, the adhesive property is inferior and if the graft rate is above this range, then the product appearance worsens by the presence of fish eyes and foreign matter [id]. The present invention also discloses measuring the absorbance ratio (a/b) on a 90 um thick film of the adhesive layer resin composition wherein (a) is an absorbance at a peak attributable to C=O stretching vibration observed at around 1710 cm-1 and (b) is an absorbance at a peak attributable to C-H bending vibration observed at around 1450 cm-1 in Fourier transform infrared spectroscopy [0090] [Claim 4]. Kurose discloses that the measurement of the graft rate can be conducted on a 100 um thick sheet test sample and using an IR absorption spectrum method from absorption peculiar to the carboxylic acid in resin or its derivative, specifically the C=O stretching vibration band between 1600 and 1900 cm-1 [0026]. Since the absorbance ratio is a measure of the carboxyl group content or acid anhydride group content of the layer or the graft rate and the prior art discloses a modified polyolefin having a graft rate within a designated range in order to avoid the same problems as the present invention (based on the claimed range of the absorbance ratio (a/b)) (i.e., fish eyes, inclusion of foreign matter, adhesive strength), the examiner believes the claimed properties are either anticipated or highly obvious (The multilayer structure according to claim 1, wherein the resin composition for the adhesive resin layer has an absorbance ratio (a/b) of 0.005 to 0.5, wherein (a) is an absorbance at a peak attributable to C=O stretching vibration observed at around 1710 cm-1 and (b) is an absorbance at a peak attributable to C-H bending vibration observed at around 1450 cm-1 in Fourier transform infrared spectroscopy performed on the resin composition by a transmission method).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kurose as applied to claim 1 above, and further in view of Kurose (JP 2014-189667A).
Regarding claim 7, the limitations of claim 1 have been set forth above. Kurose discloses that the thickness of each layer of the laminated body is not limited, but can be arbitrarily set depending on purpose, the form of the final product, or the desired physical properties [0069]. When the total thickness of the laminate is 50-200 um, the thickness of the adhesive resin layer is preferably 3-50 um [0069]. 
Kurose is silent with regard to the thickness ratio between the gas barrier layer and the adhesive layer.
However, it would have been obvious to one having ordinary skill in the art to adjust the relative thickness of the adhesive resin layer and polar resin layer (gas barrier layer) for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As disclosed above, Kurose discloses that the thickness of each layer of the laminated body is not limited, but can be arbitrarily set depending on purpose, the form of the final product, or the desired physical properties [0069].
Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). The claimed range of 10/90 to 99/1 for the thickness ratio between the gas barrier layer and the adhesive resin layer includes a 1:1 ratio of thicknesses.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 11/1/2021, with respect to the rejection of claims 1-3, 5-6, 8, and 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by Kurose (JP 2014-189667A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kurose (JP 2014-189667A). Applicant argues that the newly claimed range is 50 to 250 ppm which is more commensurate in scope with the evidence of unexpected results and that Kurose’s inventive example falls outside the newly claimed range.
Examiner’s response: The Examiner agrees that the newly claimed range is more commensurate in scope with the evidence of criticality for the claimed range as presented in the declaration filed 6/18/2021. However, comparative example 1 (CE1) of Kurose falls within the newly claimed range (54 ppm) (see the calculation above). Therefore, the newly claimed range is anticipated by this embodiment of Kurose.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781